Citation Nr: 0801475	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1985.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in December 2002; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, the Board requested an 
advisory medical opinion from a VA Medical Center (VAMC) 
pursuant to 38 C.F.R. § 20.901 (2007) to assist the Board in 
adjudicating the appellant's claim.  Unfortunately the 
veteran's claims file was misplaced while in the custody of 
that facility.  As evidenced by correspondence between the 
Board and personnel at that VAMC, personnel have conducted 
numerous searches for the claims file, but to date have 
failed to locate it.  Personnel from the RO have constructed 
a temporary file and provided the Board with a copy.  
Unfortunately, very few records have been associated with the 
reconstructed file and the Board is unable to conduct a 
meaningful review without the benefit of additional records.  

The VCAA imposes obligations on VA with respect to its duty 
to assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The Court has held that when VA is unable to locate 
a claimant's records, it should advise her to submit 
alternative forms of evidence to support her claim and should 
assist her in obtaining sufficient evidence from alternative 
sources.  Washington v. Nicholson, 19 Vet. App. 362, 369-370 
(2005).  

Here, because the veteran's claims file has been misplaced at 
no fault to the appellant, and because the Board is unable to 
conduct a meaningful review without the benefit of having a 
complete file, the Board must remand the claim so that 
additional attempts can be made to reconstruct the veteran's 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make additional efforts to 
reconstruct the veteran's claims file.  
Such efforts shall include, but are not 
limited to, reproducing prior adjudicative 
decisions and other documents produced by 
VA in conjunction with this claim, and 
obtaining the veteran's VAMC treatment 
records.  All efforts must be documented 
in the claims file.  

2.  The RO must undertake actions 
necessary to assist the appellant in 
developing her claim of entitlement to 
service connection for the cause of the 
veteran's death.  In doing so, the RO must 
advise the appellant to re-submit evidence 
she had previously submitted or to submit 
alternative forms of evidence to support 
her claim.  Specifically, the appellant 
should be asked to provide a copy of the 
veteran's death certificate.  The RO 
should assist the appellant in obtaining 
sufficient evidence from alternative 
sources.  

3.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

